Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uchida (US 2003/0197210).
Regarding claim 21, Uchida shows in Fig.1 the following elements of applicant’s claim: a glass substrate (1); a supporting substrate (12); a wiring layer (15) formed over the support substrate; a semiconductor substrate (13) formed over the wiring layer and having a first side as a light-incident side and a second side opposite to the first side; a microlens protection layer between the glass substrate and the first side of the semiconductor substrate (Fig.1); and a first resin region (2) including resin material between the microlens protection layer (3) and the glass substrate (1).
Although Uchida does not disclose that the microlens protection layer extends to a pad region and a scribe region of the package, it would have been obvious to one of ordinary skill in the art to utilize such feature in the device of Uchida in view of the desire to prevent the external influence (i.e. moisture) from entering the semiconductor substrate resulting in further improving signal to noise ratio.

Allowable Subject Matter
Claims 32-40 are allowed.
Claims 22-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 22-31, the prior art fails to disclose a package comprising, in addition to the other recited features of the claim, the details and functions of a glass substrate, a supporting substrate, a wiring layer, a semiconductor substrate, a microlens protection layer, a first resin region in the manner recited in claim 22.  Regarding clams 32-40, the prior art fails to disclose a package comprising, in addition to the other recited features of the claim, the details and functions of a glass substrate, a supporting substrate, a wiring layer, a substrate, a protection layer, a microlens layer, a first resin region in the manner recited in claim 32.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/Primary Examiner, Art Unit 2878